DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-13 of Applicant’s Response filed 05/18/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. Applicant argues that Sriva fails to teach determining a possible vehicle configuration of a vehicle for delivering the shipments along the possible route. Examiner respectfully disagrees. Examiner respectfully notes that Sriva teaches that, based on the mission plan, which includes a route, Sriva may select a UAV from a pool of UAVs, wherein each UAV may have a different capability or configuration, and wherein such information may be used to select the particular UAV. (Sriva: paragraphs [0042, 44] see also Sriva paragraphs [0018, 43, 45-49] outlining different types of UAV configurations (one with a high powered camera, one with a particular sensor, one which can withstand a particular temperature, each of which may affect the energy expended) As such, Sriva teaches this element. Applicant’s arguments are therefore found unpersuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-13, 17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et. al. (U.S. PG Pub.  No. 20160111006; hereinafter "Srivastava") in view of Bolotski et. al. (U.S. Patent No. 10,663,529; hereinafter "Bolotski") further in view of Studnicka et. al. (U.S. PG Pub. No. 20170286892; hereinafter "Studnicka").
As per claim 1, Srivastava teaches:
A method performed by an apparatus or a system, wherein the method comprises:
 Srivastava teaches a system and method for routing drones for delivery of packages. (Srivastava: abstract, paragraph [0008])
With respect to the following limitation:
- obtaining or keeping historic delivery information, wherein the historic delivery information is associated with multiple deliveries of shipments performed by one or various vehicle(s), and wherein the historic delivery information for each of the deliveries of shipments associated with the delivery information represents at least an energy requirement and details pertaining to a delivery route, and details pertaining to a vehicle configuration;
 Srivastava teaches that historical information may be received and stored, wherein the historical information may comprise previous flight paths and mission plans taken for previous deliveries. (Srivastava: paragraphs [0008-10, 23, 56, 66]) In teaching that the system may identify the flight times associated with each prior mission, Srivastava teaches that the historical information may comprise an energy requirement.
 To the extent that Sriva does not explicitly teach the receipt of historic delivery information which comprises energy requirements and vehicle configurations over the previous routes, Bolotski teaches this element. Bolotski teaches that the amount of energy a UAV may consume over a given route may be determined based on historical information which includes the amount of energy used over previous routes as well as the type of UAV used over the previous routes. (Bolotski: col. 5 lines 40-57, col. 8 lines 22-60) Bolotski teaches combining the above elements with the teachings of Sriva for the benefit of avoiding the use of suboptimal battery charging settings, preventing damage to a battery and other undesirable outcomes, and for determining an optimal battery charge level needed for a flight path. (Bolotski: col. 1, line 67, col. 2 lines 1-3, col. 13 lines 30-33) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bolotski with the teachings of Sriva to achieve the aforementioned benefits. 
With respect to the following limitation:
- obtaining shipment delivery information for multiple shipments to be delivered, wherein the shipment delivery information at least for each of the shipments represents a detail pertaining to the delivery position for the delivery of the respective shipment;
Srivastava teaches that the user may enter shipment delivery information for the package which they would like to be delivered, wherein the delivery information comprises a requested delivery destination. (Srivastava: paragraphs [0008-10, 81], Fig. 5B)
To the extent that Srivastava in view of Bolotski does not explicitly teach that multiple shipments are received and performed along the delivery route, Studnicka teaches this element. Studnicka teaches that a single UAV may carry multiple packages in delivering an order, and the UAV may travel a determined route to drop off multiple packages at multiple locations. (Studnicka: paragraph [0033, 49, 53, 57]) It can be seen that each element is taught by either Srivastava in view of Bolotski, or by Studnicka. Applying the teachings of Srivastava in view of Bolotski to multiple shipments, as taught by Studnicka, does not affect the normal functioning of the elements of the claim which are taught by Srivastava in view of Bolotski. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Studnicka with the teachings of Srivastava in view of Bolotski, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Srivastava in view of Bolotski further in view of Studnicka further teaches:
 determining a delivery route for delivering the shipments and a vehicle configuration for a vehicle for delivering the shipments along the determined delivery route at least partially based on the shipment delivery information and the historical delivery information,
Srivastava teaches that the user may enter shipment delivery information for the package which they would like to be delivered, wherein the delivery information comprises a requested delivery destination. (Srivastava: paragraphs [0008-10, 81], Fig. 5B) Studnicka teaches that a single UAV may carry multiple packages in delivering an order, and the UAV may travel a determined route to drop off multiple packages at multiple locations. (Studnicka: paragraph [0033, 49, 53, 57]) The motivation to 
wherein the determining of the delivery route and of the vehicle configuration comprises:
- determining a possible delivery route for delivering the shipments;
Sriva teaches that the route may be selected based on the previous missions, and therefore teaches determining a possible delivery route. (Sriva: paragraphs [0066-67])
wherein the determining of the delivery route and of the vehicle configuration comprises:
- determining a possible vehicle configuration of a vehicle for delivering the shipments along the possible delivery route;
Sriva further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route. (Sriva: paragraphs [0042, 44] see also Sriva paragraphs [0018, 43, 45-49] outlining different types of UAV configurations (one with a high powered camera, one with a particular sensor, one which can withstand a particular temperature)
wherein the determining of the delivery route and of the vehicle configuration comprises:
- determining the expected energy requirement for the delivery of the shipments along the possible delivery route by a vehicle having the possible vehicle configuration.
Sriva further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route. (Sriva: paragraphs [0042, 44] see also Sriva paragraphs [0018, 43, 45-49] outlining different types of UAV configurations (one with a high powered camera, one with a particular sensor, one which can withstand a particular temperature, each of which may affect the energy expended)
- providing delivery control information in order to cause delivery of the shipments along the determined delivery route by a vehicle having the determined vehicle configuration.
 Srivastava teaches the sending of controls to the UAV to deliver the shipment along the route. (Srivastava: paragraph [0085]) Studnicka teaches that a single UAV may carry multiple packages in delivering an order, and the UAV may travel a determined route to drop off multiple packages at multiple locations. (Studnicka: paragraph [0033, 49, 53, 57]) The motivation to combine Studnicka persists. Thus, Srivastava in view of Studnicka teaches the providing of the delivery control information to perform the delivery of the plurality of shipments.
As per claim 5, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
 wherein the determining of the delivery route and of the vehicle configuration comprises:
- selecting at least one of the determined delivery route from a plurality of possible delivery routes for delivering the shipments and the determined vehicle configuration from a plurality of possible vehicle configurations for a vehicle for delivering the shipments along the delivery route.
 Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining a possible delivery route. (Srivastava: paragraphs [0056, 66-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0013, 42, 44])
As per claim 8, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
 wherein the historical delivery information for each of the deliveries of shipments associated with the delivery information further represents at least one or more of the following details:
- a detail pertaining to at least one of a vehicle speed and vehicle acceleration on the delivery route or on a section of the delivery route for the delivery of shipments associated with the respective delivery information;
- a detail pertaining to the nature of the delivery route or of a section of the delivery route for the delivery of shipments associated with the respective delivery information; and
- a detail pertaining to the timing of the delivery of shipments associated with the respective delivery information.
 Srivastava further teaches that the historical information may comprise the historical weather along a given flight path, and therefore teaches a detail pertaining to the nature of the delivery route. (Srivastava: paragraph [0009])
As per claim 9, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
 wherein the shipment delivery information for each of the shipments further represents at least one or more of the following details:
- a detail pertaining to external dimensions of the respective shipment;
- a detail pertaining to a weight of the respective shipment;
- a detail pertaining to a delivery time or pertaining to a delivery period for the delivery of the respective shipment;
- a detail pertaining to a nature of the delivery position for the delivery of the respective shipment;
- a detail pertaining to a recipient name or pertaining to a recipient address for the respective shipment.
 Srivastava further teaches that the system may receive mission parameters which comprise the payload capacity (the weight of the payload which may comprise a package). (Srivastava: paragraph [0040, 41])
As per claim 10, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
- obtaining or keeping environmental information associated with the delivery of the shipments, wherein the determining of at least one of the delivery route and of the vehicle configuration and of the expected energy requirement is further based at least partially on the environmental information. 
 Srivastava further teaches that the selected vehicle (vehicle configuration) may be based on the weather. (Srivastava: paragraph [0044])
As per claim 11, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 10, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
wherein the environmental information comprises weather information representing at least one detail pertaining to the expected weather or pertaining to the expected position of the sun at least one delivery position from the delivery positions.
 Srivastava further teaches that the selected vehicle (vehicle configuration) may be based on the weather. (Srivastava: paragraph [0044])
As per claim 12, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
 - obtaining historical delivery information associated with the delivery of the shipment when the vehicle having the determined vehicle configuration has delivered the shipments along the determined delivery route, wherein the delivery information represents at least details pertaining to the determined delivery route, pertaining to the energy requirement and pertaining to the determined vehicle configuration.
 Sriva teaches that historical information may be received and stored, wherein the historical information may comprise previous flight paths and mission plans taken for previous deliveries. (Sriva: paragraphs [0008-10, 23, 56, 66]) In teaching that the system may identify the flight times associated with each prior mission, Sriva teaches that the historical information may comprise an energy requirement. Bolotski teaches that the amount of energy a UAV may consume over a given route may be determined based on historical information which includes the amount of energy used over previous routes as well as the type of UAV used over the previous routes. (Bolotski: col. 5 lines 40-57, col. 8 lines 22-60) The motivation to combine Bolotski persists.  
As per claim 13, Srivastava in view of Bolotski further in view of Studnicka teaches the limitations of claim 13 which are substantially identical to those of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
An apparatus comprising at least one processor and at least one memory having program instructions, the at least one memory and the program instructions being configured so as, together with the at least one processor, to cause the apparatus to perform
 Srivastava further teaches the implementation of the system and method using a processor that executes computer readable instructions in the form of code stored on one or more memories which may comprise a non-transitory computer readable storage medium. (Srivastava: paragraphs [0028-34], Fig. 3)
As per claims 17, and 20-23, Srivastava in view of Bolotski further in view of Studnicka teaches the limitations of these claims which are substantially identical to those of claims 5, 8-10, and 12, and claims 14-15, 17, and 20-23 are rejected for the same reasons as claims 5, 8-10, and 12, as outlined above. 
As per claim 24, Srivastava in view of Bolotski further in view of Studnicka teaches the limitations of claim 13 which are substantially identical to those of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
A non-transitory computer readable storage medium in which computer program code is stored, the computer program code when executed by a processor causing at least one apparatus to perform:
 Srivastava further teaches the implementation of the system and method using a processor that executes computer readable instructions in the form of code stored on one or more memories which may comprise a non-transitory computer readable storage medium. (Srivastava: paragraphs [0028-34], Fig. 3)
Claims 3-4 and 15-16  rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Bolotski further in view of Studnicka further in view of Hafeez et. al. (U.S. PG Pub. No. 20160232794; hereinafter "Hafeez").
As per claim 3, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Srivastava in view of Bolotski further in view of Studnicka further teaches:
 wherein the determining of the delivery route and of the vehicle configuration comprises:
- determining whether the expected energy requirement for the delivery of the shipments along the possible delivery route by a vehicle having the possible vehicle configuration satisfies a predetermined energy requirement condition, and wherein the possible delivery route is determined as a delivery route for delivering the shipments, and the possible vehicle configuration is determined as a vehicle configuration for a vehicle for delivering the shipments along the delivery route, only if it is determined that the predetermined energy requirement condition is satisfied.
 Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0042, 44])
Srivastava in view of Bolotski further in view of Studnicka does not appear to explicitly teach:
wherein, if it is determined that the predetermined energy requirement condition is not satisfied, the steps for determining of the delivery route and of the vehicle configuration are iterated with a further possible delivery route and a further possible vehicle configuration.
Hafeez, however, teaches that based on flight path factors, which include the distance between the current location of a UAV to a flight path, then to a final location (a sensor placement location here, but a delivery location as taught by Sriva), that a UAV does not have sufficient energy usage to carry out a task, the process may be repeated, a new route for another UAV may be determined, and another check may be made as to whether the new UAV has sufficient energy based on the flight path factors. (Hafeez: 
As per claim 4, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein if it is determined that the predetermined energy requirement condition is not satisfied, the determining of the delivery route and of the vehicle configuration comprises:
  Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining one or more possible delivery routes. (Srivastava: paragraphs [0066-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0042, 44]) Srivastava, however, does not appear to teach that this process is repeated if the energy requirement condition is not satisfied.
Hafeez, however, teaches that based on flight path factors, which include the distance between the current location of a UAV to a flight path, then to a final location (a sensor placement location here, 
Srivastava in view of Bolotski further in view of Studnicka further in view of Hafeez further teaches:
 - determining at least one further possible delivery route for delivering the shipments;
Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining one or more possible delivery routes. (Srivastava: paragraphs [0066-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0042, 44]) Srivastava, however, does not appear to teach that this 
- determining a further possible vehicle configuration of a vehicle for delivering the shipments along the further delivery route;
Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining one or more possible delivery routes. (Srivastava: paragraphs [0066-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0042, 44]) Srivastava, however, does not appear to teach that this process is repeated if the energy requirement condition is not satisfied. Hafeez teaches that based on flight path factors, which include the distance between the current location of a UAV to a flight path, then to a final location (a sensor placement location here, but a delivery location as taught by Srivastava), that a UAV does not have sufficient energy usage to carry out a task, the process may be repeated, a new route for another UAV may be determined, and another check may be made as to whether the new UAV has sufficient energy based on the flight path factors. (Hafeez: paragraph [0043-44], Fig. 2 showing an iterative process for selecting those UAVs which may have enough energy to traverse their respective routes to a given final location) Thus, Srivastava, as modified by Hafeez, teaches the repetition of the path 
- determining the expected energy requirement for the delivery of the shipments along the further possible delivery route by a vehicle having the further possible vehicle configuration;
Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining one or more possible delivery routes. (Srivastava: paragraphs [0066-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0042, 44]) Srivastava, however, does not appear to teach that this process is repeated if the energy requirement condition is not satisfied. Hafeez teaches that based on flight path factors, which include the distance between the current location of a UAV to a flight path, then to a final location (a sensor placement location here, but a delivery location as taught by Srivastava), that a UAV does not have sufficient energy usage to carry out a task, the process may be repeated, a new route for another UAV may be determined, and another check may be made as to whether the new UAV has sufficient energy based on the flight path factors. (Hafeez: paragraph [0043-44], Fig. 2 showing an iterative process for selecting those UAVs which may have enough energy to traverse their respective routes to a given final location) Thus, Srivastava, as modified by Hafeez, teaches the repetition of the path selection and UAV selection process based on insufficient energy of the  first selected UAV. The motivation to combine Hafeez persists.
- determining whether the expected energy requirement for the delivery of the shipments along the further possible delivery route by a vehicle having the further possible vehicle configuration satisfies the predetermined energy requirement condition.
Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining one or more possible delivery routes. (Srivastava: paragraphs [0066-67]) Srivastava 
As per claims 15-16, Srivastava in view of Bolotski further in view of Studnicka further in view of Hafeez teaches the limitations of this claim which are substantially identical to those of claims 3-4, and claims 15-16 is rejected for the same reasons as claims 3-4, as outlined above. 
 Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Bolotski further in view of Studnicka further in view of Ubhi et. al. (U.S. PG Pub. No. 20150379874; hereinafter "Ubhi").
As per claim 6, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 5, as outlined above. With respect to the following limitation:
wherein the expected energy requirement for the delivery of the shipments along the respective possible delivery route by a vehicle having the respective possible vehicle configuration is determined for each of the possible delivery routes and each of the possible vehicle configurations, and wherein the delivery route from the possible delivery routes and the vehicle configuration from the possible vehicle configurations having the lowest expected energy requirement is selected for the delivery of the shipments.
  Srivastava teaches that the system may select the delivery mission plan with the lowest energy requirement. (Srivastava: paragraph [0056-58]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route. (Srivastava: paragraphs [0042, 44]) Srivastava, however, does not appear to teach that the vehicle with the lowest expected energy requirement is selected.
Ubhi, however, teaches that given a flight path (which Srivastava teaches may comprise the lowest energy route), a drone which can traverse the path with the lowest amount of energy expenditure may be selected. (Ubhi: paragraph [0051]) Ubhi teaches combining the above elements with the teachings of Srivastava in view of Bolotski further in view of Studnicka for the benefit of the increasing utilization of UAVs and reducing costs associated with selecting UAVs. (Ubhi: paragraph [0075]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ubhi with the teachings of Srivastava in view of Bolotski further in view of Studnicka to achieve the aforementioned benefits.
As per claim 18, Srivastava in view of Bolotski further in view of Studnicka further in view of Ubhi teaches the limitations of this claim which are substantially identical to those of claim 6, and claim 18 is rejected for the same reasons as claim 6, as outlined above. 
Claims 7 and 19  rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Bolotski further in view of Studnicka further in view of Russel et. al. ("A Genetic Algorithm for Unmanned Aerial Vehicle Routing", GECCO '05: Proceedings of the 7th annual conference on Genetic and evolutionary computation, June 2005 1523–1530 available at: https://doi.org/10.1145/1068009.1068249; made of record in PTO-892 and attached hereto; hereinafter "Russel").
As per claim 7, Srivastava in view of Bolotski further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the determining of the delivery route and of the vehicle configuration is effected at least partially according to an evolutionary algorithm or an algorithm for machine learning.
  Srivastava teaches that the route may be selected based on the previous missions, and therefore teaches determining a possible delivery route. (Srivastava: paragraphs [0056, 66-67]) Srivastava further teaches that the system may select the UAV based on the delivery information (the route which includes an origin and a destination, and the weight of the payload transported), and whether the UAV has the required energy to transport the payload along the selected route (a predetermined energy requirement condition). (Srivastava: paragraphs [0013, 42, 44]) Srivastava, however, does not appear to teach the use of machine learning to determine the delivery route.
Russel, however, teaches that a genetic algorithm (an evolutionary algorithm) may be used to determine a given route for an unmanned aerial vehicle. (Russel: abstract, page 1 "problem and algorithm") Thus, since Russel teaches the determination of the route based on an evolutionary algorithm, and Srivastava teaches determining the vehicle configuration based on the route, Srivastava, as modified by Russel, teaches that both the route and the vehicle configuration may be effected at least partially according to an evolutionary algorithm. Russell teaches combining the above elements with the teachings of Srivastava in view of Bolotski further in view of Studnicka for the benefit of efficiently producing high quality results for hard combinatorial real world problems such as the vehicle routing problem. (Russell: abstract) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Russell with the teachings of Srivastava in view of Bolotski further in view of Studnicka to achieve the aforementioned benefits.
As per claim 19, Srivastava in view of Bolotski further in view of Studnicka further in view of Russel teaches the limitations of this claim which are substantially identical to those of claim 7, and claim 19 is rejected for the same reasons as claim 7, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628